Citation Nr: 0317331	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a bilateral elbow 
disorder.

5.  Entitlement to service connection for a lumbosacral spine 
disorder.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for a right knee 
disorder.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

In a July 2003 Brief on Appeal, the appellant's 
representative appeared to raise the issue of entitlement to 
service connection for a 2.75-inch abrasion to the right 
knee.  This matter is referred to the RO for appropriate 
action.

The claims of entitlement to service connection for a left 
knee disorder, a bilateral elbow disorder, a lumbosacral 
spine disorder, right ear hearing loss, and a right knee 
disorder will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims for service connection for 
left ear hearing loss and tinnitus has been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran has a left ear hearing loss disability that 
is etiologically related to service.

3.  The veteran currently suffers from tinnitus dating back 
to noise exposure in service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2002).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issues of entitlement to service connection for left ear 
hearing loss and tinnitus.  Given the Board's disposition of 
these particular claims, however, no further assistance in 
developing the facts pertinent to these limited issues is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the Board has reviewed the veteran's service 
medical records and observes that neither his July 1982 
enlistment examination nor his subsequent hearing tests 
revealed any pure tone thresholds in excess of 20 decibels.  
His service medical records, however, do not include a 
separation examination report.  Also, his DD Form 214 
indicates that he served as a cavalier scout and received 
rifle and driver/mechanics badges.  

The veteran's July 1997 VA audiological examination 
(conducted at a private facility) revealed no pure tone 
thresholds between 500 and 4000 Hertz higher than 25 
decibels.  Speech audiometry testing, however, showed only 92 
percent of speech discrimination in the left ear.  The 
examination report reflects that the veteran reported working 
around explosions as a mechanic and firing loud machine guns 
during service, and the examiner determined that the 
veteran's "hearing loss was very likely caused by noise 
exposure and or trauma, probably service[-] related."  In an 
addendum, the examiner also diagnosed bilateral constant 
tinnitus.

In this case, the finding of a 92 percent speech recognition 
score indicates that the veteran currently has a left ear 
hearing loss disability under 38 C.F.R. § 3.385.  Although 
the veteran's left ear hearing loss and tinnitus were not 
diagnosed during service, the record contains competent 
medical evidence relating his left ear hearing loss back to 
noise exposure sustained during the performance of duties 
during service and no evidence to the contrary.  As to 
tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) has determined that, for this specific 
disability, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the combination of 
the veteran's lay contentions as to tinnitus and the 
examiner's notation as to in-service noise exposure 
constitute evidence, again uncontradicted, in support of his 
claim.

Overall, the Board finds that the evidence of record supports 
the finding that left ear hearing loss and tinnitus were 
incurred in service.  Accordingly, service connection is 
granted for those disabilities.


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is granted.

The claim of entitlement to service connection for tinnitus 
is granted.




REMAND

During the pendency of this appeal, substantial revisions 
have been made to the laws and regulations concerning the 
VA's duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The Court has determined that the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, however, 
the RO has not provided any notice to the veteran of the 
recently enacted VCAA provisions whatsoever, whether as a 
detailed letter or as part of his Statement of the Case.  
Indeed, the RO also never provided notice of the provisions 
of the former version of 38 C.F.R. § 3.159 or even a cursory 
description the VA's procedures for obtaining relevant 
evidence.  As such, the Board has determined that the veteran 
may be prejudiced by an adjudication of the claims of 
entitlement to service connection for a left knee disorder, a 
bilateral elbow disorder, a lumbosacral spine disorder, right 
ear hearing loss, and a right knee disorder at this time, 
absent VCAA notification.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board has also determined that further evidentiary 
development is necessitated in this case.  During his August 
2000 VA general medical examination, the veteran reported 
serving in the Army Reserve from 1986 until 1988; however, 
the RO's request for service records in April 2000 only 
specified records from the period from August 1982 to July 
1984.  Also, the examiner noted that the veteran had 
continued elbow, left knee, and low back pain subsequent to 
in-service injuries without directly addressing the question 
of the probability that the currently diagnosed disabilities 
of those orthopedic regions are etiologically related to 
service.  These matters should be further addressed before 
Board action on the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should also take all necessary 
steps to obtain medical records from the 
veteran's reported Army Reserve period 
from 1986 to 1988.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should then forward the 
veteran's claims file to an appropriate 
VA physician.  This physician should 
review the entire claims file and address 
the following question in regard to the 
veteran's left knee, bilateral elbow, and 
lumbosacral spine disorders: for each 
noted disability, is it at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disability 
is etiologically related to service?  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

4.  Then, the RO should review the 
physician's report to ensure that all 
questions posed in this REMAND have been 
adequately addressed.  The report should 
be returned for completion of any 
inadequacies are found.  If the physician 
recommends further development (e.g., a 
new examination or obtaining additional 
medical records), such development should 
also be accomplished.  

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a left knee disorder, a 
bilateral elbow disorder, a lumbosacral 
spine disorder, right ear hearing loss, 
and a right knee disorder.  In this 
issuance, the RO should provide the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, the 
RO must issue a Supplemental Statement of 
the Case and provide him a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

